PER CURIAM.
The petition seeking a belated appeal of the amended order of probation rendered on or about July 25, 2011, in Clay County Circuit Court Case No. 2011-CF-000152, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. The court notes that the lower tribunal has appointed the public defender to represent petitioner in the belated appeal authorized by this opinion.
WOLF, HAWKES, and ROBERTS, JJ., concur.